Citation Nr: 0520577	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-03 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for duodenal ulcer.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946 and from January to June 1950.

This appeal arose from a rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA), Regional Office 
(RO) that denied entitlement to the benefit sought on appeal.  
In September 1999, the veteran testified at a personal 
hearing at the RO.  

In October 2001 and August 2003, this case was remanded to 
the RO and the Appeals Management Center (AMC), in 
Washington, DC, by the Board of Veterans' Appeals (Board).  
Review of the actions performed by the RO reveal that the 
mandates of those remands have been fulfilled.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence shows that the veteran's 
service-connected duodenal ulcer is manifested by mild anemia 
and periodic vomiting, but symptoms are successfully 
controlled with conservative therapy.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.114 Diagnostic Code 
(DC) Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2004 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. §3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letter also advised the 
veteran to submit or identify any additional information that 
he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board notes that the veteran's claim dates prior to the 
enactment of the VCAA.  Although it was not possible for the 
veteran to receive a VCAA notice prior to the initial rating 
decision denying his claim, the Board finds that the lack of 
such a pre-decision notice is not prejudicial to the veteran.  
The VCAA notice was provided by the RO prior to the most 
recent transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159(b).  It is also noted that after providing the veteran 
the appropriate VCAA notices and affording him the 
opportunity to respond, the RO reconsidered the veteran's 
claim, reviewing all the evidence in preparation of the March 
2005 Supplemental Statement of the Case (SSOC).  Moreover, 
the veteran is represented and throughout this longstanding 
appeal has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  
38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. §5103A(c) (West 2002); 38 C.F.R. §3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded several 
VA medical examinations in connection with his claims.  The 
examination reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the veteran 
nor his representative has argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

As set forth above, the veteran's duodenal ulcer has been 
rated by the RO as 40 percent disabling.  Under 38 C.F.R. 
§ 4.114, DC 7305 (2004), a 40 percent rating is assigned for 
moderately severe symptomatology; less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  A 60 percent 
rating is assigned for severe symptomatology; with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2004).

It is noted that in July 2001, VA revised 38 C.F.R. § 4.112, 
pertaining to weight loss.  Under the former version of 
38 C.F.R. § 4.112, minor weight loss or greater weight losses 
of brief duration were not considered to be of importance.  
The revised version of section 4.112 adds definitions of 
"substantial weight loss, minor weight loss, inability to 
gain weight, and baseline weight" to be used in diagnostic 
codes found under section 4.114.  The Board will consider 
both versions of the regulation when evaluating the veteran's 
disability.  


Factual Background

The veteran was noted in the late 1980's to be taking Mylanta 
after meals and complained of pain in the abdomen.

The veteran was examined by the VA in October 1997.  At that 
time, he reported ongoing problems with his gastrointestinal 
system.  Presently, the veteran stated that his diagnosis 
included irritable bowel symptoms, hiatal hernia, and 
diverticulosis.  He was being followed by the GI clinic at 
the VA Medical Center (VAMC).  His treatment consisted mostly 
of Prilosec and Propulsid.  He denied any secretory 
disturbance such as hypoglycemic reaction.  He had diarrhea 
and constipation off and on almost constantly.

The examiner reported that his weight varied from 150 to 200 
pounds.  He had no present signs of anemia.  He reported that 
he vomited on a weekly basis.  He denied any hematemesis or 
melena.  He had global abdominal tenderness to any palpation.  
Deep palpation was impossible because of discomfort and the 
veteran's reluctance.  He had daily episodes of upper 
abdominal colic.  A CBC (complete blood count) showed mild 
anemia with increased monocytes and the presence of atypical 
lymphs.  The examiner diagnosed a history of duodenal ulcers, 
irritable bowel syndrome, Barrett's epithelium, hiatal 
hernia, diverticulitis, mild gastritis, and anemia.

Based on these findings, the disability rating assigned to 
the veteran's service-connected duodenal ulcer was increased 
from 20 percent to 40 percent in a November 1997 rating 
decision.

In August 1998, the veteran submitted a claim for an 
increased rating, noting that he was having severe problems 
with his stomach and he could not retain his bowel movements.

The veteran was next examined in October 1998 by VA.  He 
complained of being nauseated a lot, especially after eating.  
He had a hard time being specific about what was bothering 
him.  He stated that he had reflux two to three times per 
week.  The examiner reviewed the veteran's medical records, 
finding that in November 1952 there was a discharge summary 
that described an upper gastrointestinal study that described 
an active duodenal ulcer without any evidence of obstruction 
or anemia.  He was also diagnosed as having a psychiatric 
disorder at that time.  The history extended back to when he 
was in service and was given a profile that allowed him to 
have special meals because of his gastrointestinal problems.

In 1963, he was hospitalized for another problem.  There were 
no GI complaints at that time.  He was diagnosed then as 
having chronic schizophrenia, paranoid type. In July 1986, he 
was diagnosed as having reflux esophagitis.  In September, 
1986, he had an endoscopy which showed grade 3 esophagitis.  
He was also found to have enteritis at that time.  The 
duodenum was normal.  In February, 1990, he was again 
diagnosed as having reflux esophagitis and also having a 
paranoid psychosis. 

In February 1993, he had an ultrasound which showed 
cholelithiasis.  In November 1994, he had gastroscopy which 
showed Barrett's esophagus which was confirmed on biopsy.  He 
had a hiatal hernia of moderate extent.  He was also found to 
have nonspecific gastritis and nonspecific inflammation of 
the duodenal bulb and adjacent duodenum.  No ulcer was found 
on this examination.  In February 1996, gallstones were again 
noted on a plain film of the abdomen.  In June 1997, he had a 
sigmoidoscopy which showed mild diverticulosis.  In August 
1997, he had a gastric emptying study that showed delayed 
gastric emptying.  No additional studies have been ordered.  
The examiner noted that intermittently throughout the record, 
the veteran had declined extra studies which had been 
associated with exacerbations of his paranoia.

The veteran's medications included aluminum magnesium 
simethicone preparation, acetaminophen, nitroglycerin, one 
aspirin a day, lansoprazole, terazosin, perphenazine, 
trazodone, paroxetine, benztropine, and metoclopramide which, 
the examiner noted, certainly could slow his stomach down.  
He also is on digoxin.

The examiner noted that the only time that the veteran 
reported that he had any vomiting of blood or bloody stool 
was while he was in school, shortly after the war.  He had 
only had medical treatment for his gastrointestinal problems.  
He had not had any surgery.  He had been studied extensively 
for cardiac problems in recent years with no significant 
problems found except for atrial fibrillation which was being 
treated with digitalis.  He had had complaints of diarrhea 
and constipation found intermittently.  He was unable to give 
the examiner a clear description of problems with colic, 
distention, nausea, or vomiting beyond that he is nauseated a 
lot, especially after eating.  He had chest and stomach pains 
2-3 times a week.

On physical examination, the veteran was well-developed but 
was not clear in his discussion of his problem.  His blood 
pressure was 120/70 and weight 180.  There were no signs of 
anemia on examination.  He had normal color to his lids 
conjunctivae and his palmer creases.  He was tender in the 
right upper quadrant and also in the left lower quadrant.  
There was no guarding referred or rebound.  He had normal 
bowel sounds.  Additional tests ordered were admission panel, 
CBC, and a Helicobacter.  The Helicobacter was negative.  The 
CBC and admission panel were within normal limits.

The examiner diagnosed history of peptic ulcer disease with 
duodenal ulcer confirmed in 1952.  The examiner noted that 
since then he has had diagnoses with visual confirmation of 
gastritis on several occasions.  He has also had inflammation 
of the duodenum confirmed on one occasion.  He had chronic 
esophagitis with hiatal hernia and Barrett's esophagus.  He 
continued to need medication for these problems.  Also 
diagnosed was delayed gastric emptying.

An October 2004 VA preventative care physical did note 
epigastric pain.  No vomiting, hematemesis, melena, anemia, 
vomiting, or weight loss were noted.

Review of treatment records received from the veteran's 
nursing care facility show continued use of medication 
prescribed for gastrointestinal symptomatology; however, 
there is no record of ongoing complaints or treatment 
directed at symptomatology not successfully treated by the 
veteran's current conservative therapy.  

Most recently, the veteran was examined by VA in December 
2004.  He was noted to be a poor historian and to have a 
history of dementia, PTSD, and other cognitive dysfunction 
per the report from his nursing home.  The veteran was 
extremely angry that the examination was not for his hearing 
problems.  When told that it was pertaining to his stomach 
problems, he stated that it was taken care of with 
medications.

The veteran reported that he sometimes had epigastric burning 
associated with nausea.  The veteran denied any vomiting, 
hematemesis, melena, or weight loss.  He did complain of poor 
appetite.  He stated that he did have epigastric burning at 
times, which was relieved by medications.  Review of the 
claims folder showed a history of gastroesophageal reflux 
disease (GERD) and irritable bowel syndrome for which he was 
taking Metamucil.

On physical examination, the veteran had no clinical anemia.  
His abdomen was soft and nontender with no evidence of 
rebound rigidity.  There was no tenderness in any of the 
quadrants on palpation.  He was requested to have a CBC 
(complete blood count) and upper GI series done, but refused.

The examiner diagnosed old history of duodenal ulcer.  
Currently his symptoms were controlled with conservative 
medications.

Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that no more than a 40 percent rating 
for the veteran's duodenal ulcer is warranted.  As noted, 
under Diagnostic Code 7305, a 60 percent rating is assigned 
for pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  In this case, at the most 
recent VA medical examination in December 2004, the veteran 
denied any vomiting, hematemesis, melena, or weight loss, but 
did complain of poor appetite and stated that he had 
epigastric burning at times, which was relieved by 
medications.  The examiner noted that the veteran's symptoms 
were controlled by conservative medications.  Based on this 
evidence, and affording the veteran the benefit of the doubt, 
the Board must find that the criteria for a 60 percent rating 
have not been met under Diagnostic Code 7305.  38 C.F.R. 
§ 4.114, DC 7305 (2004).

While the veteran has been noted to have mild anemia and 
periodic vomiting in the past, the Board notes that such 
symptomatology is consistent with a 40 percent disability 
rating.  In the absence of pain only partially relieved by 
standard ulcer therapy, a finding contradicted by the 
December 2004 examiner's report, and the veteran's own denial 
of current symptomatology beyond nausea, the evidence is 
clearly not in support of a rating greater than 40 percent.

In reaching this decision, the Board has also determined that 
the clinical presentation of the veteran's duodenal ulcer is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The record does not reflect frequent 
periods of hospitalization for treatment of this condition.  
While the veteran is a resident in a nursing home, the Board 
notes that the veteran's service-connected duodenal ulcer is 
not the cause of the placement; rather the veteran has had a 
long history of mental illness and is currently diagnosed 
with dementia.  The record does not show interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The veteran has made no 
assertions to this effect.  Accordingly, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

The claim of entitlement to an increased evaluation for 
duodenal ulcer is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


